Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30th June 2021 is being considered by the examiner.
---------- ---------- ----------
EXAMINER’S AMENDMENT / Reason For Allowability
Authorization for this examiner’s amendment was given in an interview with David A. Morasch (Reg. 42,905) on 19th June 2021 – please refer to the attached Interview Summary.
1.	(Currently Amended)  A method, comprising:
interposing a routing of a ranging request received as a wireless local area network (WLAN) round trip time (RTT) burst for fine timing measurement (FTM) in a device with a message request monitor of a status module;
reducing a number of FTM frames in the ranging request based on a device state indicating that multiple FTM frames of the ranging request are extraneous;
routing to perform the ranging request of the WLAN RTT burst with the reduced number of FTM frames in the ranging request;
overriding the device state of the device based on a skip request counter that increments for each dropped ranging request reaching a threshold;
routing to perform the ranging request of the WLAN RTT burst with multiple FTM frames in the ranging request rather than with [[a]] the reduced number of the FTM frames in the ranging request; and
resetting the skip request counter to zero.
 

dropping the ranging request if the device state is an idle device state; and
incrementing the skip request counter for each dropped ranging request.

3.	(Canceled)  

4.	(Original)  The method as recited in claim 1, wherein the WLAN RTT burst for FTM is one of initiated by a device application in the device, initiated by a FTM manager in device firmware, or received as the ranging request communicated from a network device.

5.	(Original)  The method as recited in claim 1, wherein the device state is determined from one or more device sensors that indicate the device being in one of a stationary mode or in a vehicle mode, and wherein the multiple FTM frames in the ranging request are extraneous in either of the stationary mode or the vehicle mode of the device.

6.	(Original)  The method as recited in claim 1, wherein the device state is determined based on one of a cellular data threshold change that indicates the device is stationary or rapidly moving, or a Wi-Fi data threshold change that indicates the device is stationary or rapidly moving.

7.	(Currently Amended)  The method as recited in claim [[21]] 1, wherein the reducing the number of FTM frames in the ranging request prevents physical transmission of the multiple FTM frames and conserves battery power of the device.

8.	(Currently Amended)  The method as recited in claim [[21]] 1, wherein the reducing the number of FTM frames in the ranging request avoids contributing to communication bandwidth congestion.


a device application or fine timing measurement (FTM) manager in device firmware to initiate a ranging request as a wireless local area network (WLAN) round trip time (RTT) burst for FTM;
a status module implemented at least partially in hardware to:
interpose a routing of the ranging request in the device with a message request monitor of the status module;
reduce a number of FTM frames in the ranging request based on a device state indicating that multiple FTM frames of the ranging request are extraneous;
route to perform the ranging request of the WLAN RTT burst with the reduced number of FTM frames in the ranging request;
override a determination of a device state of the device based on a skip request counter that increments for each dropped ranging request reaching a threshold;
route to perform the ranging request of the WLAN RTT burst with multiple FTM frames in the ranging request rather than with [[a]] the reduced number of the FTM frames in the ranging request; and
reset the skip request counter to zero.

10.	(Previously Presented)  The device as recited in claim 9, wherein the status module is implemented to:
drop the ranging request if the device state is an idle device state; and
increment the skip request counter for each dropped ranging request.

11.	(Canceled)  



13.	(Original)  The device as recited in claim 9, wherein the device state monitor of the status module is implemented to determine the device state based on input from one or more device sensors that indicate the device being in one of a stationary mode or in a vehicle mode, and wherein the multiple FTM frames in the ranging request are extraneous in either of the stationary mode or the vehicle mode of the device.

14.	(Original)  The device as recited in claim 9, wherein the device state monitor of the status module is implemented to determine the device state based on one of a cellular data threshold change that indicates the device is stationary or rapidly moving, or a Wi-Fi data threshold change that indicates the device is stationary or rapidly moving.

15.	(Currently Amended)  The device as recited in claim [[22]] 9, wherein the status module is implemented to reduce the number of FTM frames in the ranging request effective to conserve battery power of the device and avoid contributing to communication bandwidth congestion.


receiving a ranging request as a wireless local area network (WLAN) round trip time (RTT) burst for fine timing measurement (FTM) in a device;
determining whether the ranging request is necessary based on a device state of the device; and one of:
dropping the ranging request if the device state is an idle device state such that the ranging request is extraneous;
routing to perform the ranging request of the WLAN RTT burst with a reduced number of FTM frames in the ranging request based on the device state indicating that multiple FTM frames of the ranging request are extraneous; or
overriding a determination of the device state of the device based on a skip request counter that increments for each dropped ranging request reaching a threshold;
routing to perform the ranging request of the WLAN RTT burst with the multiple FTM frames in the ranging request; and
resetting the skip request counter to zero.

17.	(Canceled)  

18.	(Original)  The method as recited in claim 16, further comprising:
determining the device state of the device from one or more device sensors that indicate the device being in one of a stationary mode or in a vehicle mode, wherein the multiple FTM frames in the ranging request are extraneous in either of the stationary mode or the vehicle mode of the device.

19.	(Original)  The method as recited in claim 16, further comprising:
determining the device state based on one of a cellular data threshold change that indicates the device is stationary or rapidly moving, or a Wi-Fi data threshold change that indicates the device is stationary or rapidly moving.

20.	(Original)  The method as recited in claim 16, further comprising:
reducing the number of FTM frames in the ranging request preventing physical transmission of the multiple FTM frames and conserving battery power of the device.
 
21.	(Currently Amended)  The method as recited in claim 1, further comprising:
determining the device state of the device with a device state monitor of the status module. 



22.	(Currently Amended)  The device as recited in claim 9, wherein the status module is implemented [[to:]] to determine the device state of the device with a device state monitor of the status module. 



23.	(Previously Presented)  The method as recited in claim 16, further comprising:
incrementing the skip request counter for each dropped ranging request.

---------- ---------- ----------


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1. Yong et al, US 2016/0309472 A1: one or more wireless stations operate to configure Neighbor Awareness Networking (NAN) which is direct communication with neighboring wireless stations, e.g. without utilizing an intermediate access point.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        9th July 2021